ORDER
PER CURIAM.
Appellant, Gerald Geiler, filed a petition to set aside a collector’s deed issued to James and Anna Schlereth (Respondents). Appellant alleged he had a valid interest in the property and had timely redeemed such property. Respondents filed a Motion to Dismiss alleging, inter alia, Appellant had failed to state a cause of action.
The trial court sustained Respondents’ motion and Appellant appealed.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).